Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 7, 11, 14, 18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4, 11, and 18 claim the limitation of “one or more foods” and it is unclear if this is the same as or different from the “one or more foods” in the claims these depend on.
Claims 7, 14, and 20 recite the limitation "the predicted glucose drop".  There is insufficient antecedent basis for this limitation in the claim.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-20 are directed to an abstract idea without significantly more. The claims recite a mental process that can be performed by human being and/or recite a method of organizing human activity.

In regard to Claims 1, 8, and 15, the following limitations can be performed as a mental process by a human being and/or recite a method of organizing human activity, in terms of a human being(s) performing:
[a] method, comprising:
accessing glucose response data associated with glucose responses to food by users;
generating a hunger score, based at least in part on the glucose response data, wherein the hunger score is personalized for a user,
generating food guidance that is based, at least in part, on the hunger score; and
causing the food guidance to be presented within a user interface to the user.

In regard to the dependent claims, they also claim an abstract idea to the extent that they merely claim further limitations that likewise could be performed as a mental process by a human being and/or recite a method of organizing human activity.
Furthermore, this judicial exception is not integrated into a practical application because to the extent that additional elements are claimed either alone or in combination such as, e.g., processors, a non-transitory computer-readable storage medium, and/or a computer, these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering), to embody the abstract idea on a general purpose computer, and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Furthermore, the claims do not include additional elements that taken individually, and also taken as an ordered combination, are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., processors, a non-transitory computer-readable storage medium, and/or a computer, these are generic, well-known, and conventional computer elements and are claimed for the generic, well-known, and conventional functions of collecting and processing data and/or providing an analysis based on that processing.  As evidence that these additional elements are generic, well-known, and conventional, Applicant’s specification discloses the support for these elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  See, e.g., F10.	
	
	
	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by PGPUB US 20190252058 A1 by Wolf et al (“Wolf”).
In regard to Claims 1, 8, and 15, Wolf discloses a method, comprising:
accessing glucose response data associated with glucose responses to food by users;
(see, e.g., F5, 502 and p56);
generating a hunger score, based at least in part on the glucose response data, wherein the hunger score is personalized for a user,
(see, e.g., F5, 510; and p14, 54 and 77 in regard to generating a target value for a glucose value biomarker for a particular food or meal using, inter alia, training data for such biomarkers and then using that target biomarker to score food(s) or a meal)
generating food guidance that is based, at least in part, on the hunger score; and
causing the food guidance to be presented within a user interface to the user
(see, e.g., F5, 512).

In regard to Claims 2, 9, and 16, Wolf discloses these limitations.  See, e.g., p48 and 55 in regard to gathering data on hunger levels in relation to recent food eaten by an individual, e.g., p44 in regard to generating a target biomarker based on that user data in regard to predicting how hungry a user will feel after a meal, and, e.g., p14 in regard to generating a score (“hunger score”) based on target biomarkers.
In regard to Claims 3, 10, and 17, Wolf discloses these limitations.  See, e.g., p45.
In regard to Claims 4, 11, and 17, Wolf discloses these limitations.  See, e.g., p10 and 48.
In regard to Claims 5, 12, and 18, Wolf discloses these limitations.  See, e.g., p77-78.
In regard to Claims 6-7, 13-14, and 19-20, Wolf discloses these limitations.  See, e.g., p54 in regard to generating a biomarker associated with the user’s hunger, which is then used to score food(s) or a meal.  This is within the BRI of “predicted glucose drops” to the extent that, e.g., Applicant’s specification at p16 discloses that a “glucose drop can indicate hunger for a user”.

Conclusion
The prior art made of record and not relied upon is listed in the attached PTO-Form 892 and is considered pertinent to applicant's disclosure.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Peter Vasat can be reached at 571-270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715